

 S230 ENR: To provide for the conveyance of certain property to the Yukon Kuskokwim Health Corporation located in Bethel, Alaska.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 230IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the conveyance of certain property to the Yukon Kuskokwim Health Corporation located
 in Bethel, Alaska.1.Conveyance of property(a)In generalAs soon as practicable, but not later than 180 days, after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall convey to the Yukon Kuskokwim Health Corporation located in Bethel, Alaska (referred to in this Act as the Corporation), all right, title, and interest of the United States in and to the property described in section 2 for use in connection with health and social services programs.(b)Effect on any quitclaim deedThe conveyance by the Secretary of title by warranty deed under this section shall, on the effective date of the conveyance, supersede and render of no future effect any quitclaim deed to the property described in section 2 executed by the Secretary and the Corporation.(c)ConditionsThe conveyance of the property under this Act—(1)shall be made by warranty deed; and(2)shall not—(A)require any consideration from the Corporation for the property;(B)impose any obligation, term, or condition on the Corporation; or(C)allow for any reversionary interest of the United States in the property.2.Property describedThe property, including all land and appurtenances, described in this section is the property included in U.S. Survey No. 4000, Lot 2, T. 8 N., R. 71 W., Seward Meridian, containing 22.98 acres.3.Environmental liability(a)Liability(1)In generalNotwithstanding any other provision of law, the Corporation shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination on any portion of the property described in section 2 on or before the date on which the property is conveyed to the Corporation.(2)Environmental contaminationAn environmental contamination described in paragraph (1) includes any oil or petroleum products, hazardous substances, hazardous materials, hazardous waste, pollutants, toxic substances, solid waste, or any other environmental contamination or hazard as defined in any Federal or State of Alaska law.(b)EasementThe Secretary shall be accorded any easement or access to the property conveyed under this Act as may be reasonably necessary to satisfy any retained obligation or liability of the Secretary.(c)Notice of hazardous substance activity and warrantyIn carrying out this Act, the Secretary shall comply with subparagraphs (A) and (B) of section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).Speaker of the House of RepresentativesVice President of the United States and President of the Senate